USCA11 Case: 21-12204     Date Filed: 09/03/2021   Page: 1 of 4



                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 21-12204
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:95-cr-00605-PAS-2

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                           versus

JOSE MANUEL SALDANA,

                                                       Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (September 3, 2021)

Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.

PER CURIAM:

      Jose Saldana, a counseled federal prisoner, appeals following the district

court’s denial of his amended motion for compassionate release under Section 603

of the First Step Act, codified at 18 U.S.C. § 3582(c)(1)(A). Saldana and the
           USCA11 Case: 21-12204        Date Filed: 09/03/2021        Page: 2 of 4



government have filed a joint motion for summary reversal, asserting that the district

court abused its discretion because it denied Saldana’s amended motion based on a

clearly erroneous factual finding.

      Summary disposition is appropriate, in part, where “the position of one of the

parties is clearly right as a matter of law so that there can be no substantial question

as to the outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      We review a district court’s denial of a prisoner’s Section 3582(c)(1)(A)

motion for an abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th

Cir. 2021). As relevant here, a district court abuses its discretion if it “makes findings

of fact that are clearly erroneous.” Id.

      District courts lack the inherent authority to modify a defendant’s sentence

and “may do so only when authorized by a statute or rule.” United States v. Puentes,

803 F.3d 597, 606 (11th Cir. 2015). For example, a district court may reduce a

sentence     for    extraordinary     and       compelling    reasons         pursuant   to

Section 3582(c)(1)(A).      18 U.S.C. § 3582(c)(1)(A)(i).        In     the    context   of

compassionate release, the statute requires exhaustion of remedies and otherwise

provides that:

      [T]he court, upon motion of the Director of the [BOP], or upon motion
      of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the [BOP] to bring a motion
      on the defendant’s behalf or the lapse of 30 days from the receipt of
                                            2
          USCA11 Case: 21-12204       Date Filed: 09/03/2021   Page: 3 of 4



      such a request by the warden of the defendant’s facility, whichever is
      earlier, may reduce the term of imprisonment . . . after considering the
      factors set forth in [18 U.S.C.] section 3553(a) to the extent that they
      are applicable, if it finds that—extraordinary and compelling reasons
      warrant such a reduction[.]

Id. Additionally, the district court must find that a reduction is consistent with the

applicable   policy    statements   issued    by   the   Sentencing     Commission.

Id. § 3582(c)(1)(A).

      The policy statements applicable to Section 3582(c)(1)(A) are found in

Section 1B1.13. U.S.S.G. § 1B1.13. The commentary to Section 1B1.13 states that

extraordinary and compelling reasons exist under any of the circumstances listed,

provided that the court determines that the defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g), and that

the reduction is consistent with the policy statement. See id. § 1B1.13 & cmt. n.1.

For example, a defendant’s medical condition may warrant a sentence reduction if

he is suffering from a serious physical or medical condition that substantially

diminishes his ability to provide self-care in prison and from which he is not

expected to recover. Id. § 1B1.13 cmt. n.1(A)(ii)(I).

      Here, as the parties agree, the district court made a finding of fact that was

clearly erroneous. Specifically, the district court found that Saldana had indicated

that he “ha[d] already contracted and recovered from” COVID-19, even though there

was no evidence in his motion, or the remaining record, that he ever had the virus.


                                          3
          USCA11 Case: 21-12204        Date Filed: 09/03/2021   Page: 4 of 4



In fact, Saldana repeatedly argued that he was at a higher risk of severe illness or

death “should he contract COVID-19.” Rather, it appears that the district court may

have confused his medical history with his brother and codefendant Francisco’s

history, who did inform it that he had tested positive for COVID-19. In any event, it

is undisputed that Saldana never contracted the virus. Thus, the district court abused

its discretion in denying his amended motion for compassionate release for this

reason. See Harris, 989 F.3d at 911.

      Accordingly, because the parties’ position is correct as a matter of law, we

GRANT the joint motion for summary reversal and REMAND for the district court

to consider whether to grant or deny the motion for compassionate release. See

Groendyke Transp., Inc., 406 F.2d at 1162. To be clear, we take no position on

whether the court should grant or deny the motion for compassionate release on

remand.




                                           4